Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Please note that the instant application has been transferred to examiner Ganapathirama Raghu (571-272-4533), Art Unit: 1652, and all future correspondence regarding this application must be addressed to said examiner.
Detailed Action: Election/Restriction
Applicant's election with traverse of Group I, claims 1-14 in the reply filed on 08/09/2021 is acknowledged. The traversal is on the ground(s) that only claims 1-13 are pending in this application (see Article 34 Amendment filed on 08/13/2021) and further election of pyruvate decarboxylase gene as species on 08/17/2021 is acknowledged.  Applicants’ arguments are found persuasive and the previous Requirement for Restriction/Election (dated 06/09/2021) is being withdrawn and pending claims 1-13 as it relates to elected species pyruvate decarboxylase gene (in claim 4) is now under consideration for examination.
Priority
Applicants’ claim for the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. This application is a 371 of PCT/IB2019/000178 filed on 02/15/2019, which claims benefit of Provisional application 62/631,541 filed on 02/16/2018. 
Information disclosure statement
The information disclosure statement (IDS) submitted on 04/12/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement is considered and initialed by the examiner.

Objections-Abstract/Specification
The Abstract of the disclosure is objected to because, Abstract should be on a separate sheet of paper. The abstract of the disclosure is objected to because the abstract is presented as part of the first page of a WO publication. The abstract should be presented as a single sheet apart from all other bibliographic material including the information included on the first page of a WO publication. If EFS is used to submit a replacement abstract, the appropriate abstract (ABST) document code should be used for the one-page document. Correction is required. See MPEP § 608.01 (b).
Claim Objections
	Claims 8 and 13 are objected to, due to the following informality: Claims 8 and 13 recite abbreviation “PCK1 …and GPP1” in the claims; abbreviations unless otherwise obvious and/or commonly used in the art, should not be recited in the claims without at least once reciting the entire phrase for which the abbreviation is used. Examiner suggests expanding the abbreviation to recite the full form of what the abbreviation stands for. Appropriate correction is required. For examination purposes “PCK1 …” is interpreted as a “pyruvate decarboxylase” encoding gene.
Claim Rejections: 35 USC § 112(b) 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	I. Claims 8 and 13 are rejected under of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
8 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claims 8 and 13 are indefinite in the recitation of “PCK1 …and GPP1” for the following reasons. As written, the term appears to be generic to any microbial organism and not limited to a particular yeast species (Kluyveromyces sp., or Saccharomyces sp.,). While the gene nomenclature used may be appropriate for a particular Kluyveromyces sp., or Saccharomyces sp., the use of this nomenclature for genes encoding proteins of identical function in any or all Kluyveromyces (genus of yeasts) may not be accurate. As known in the art, genes encoding proteins of identical function in two different organisms may use different designations. For example, the ARO4 gene of Candida albicans encodes a DAHP synthase whereas the E. coli counterpart is the AroF gene. See Sousa et al. (Microbiology, 2002, Vol. 148: 1291-1303; reference not enclosed). As such, the use of gene terminology which is applicable to some yeasts and not to others is confusing since the claims use this gene nomenclature with respect to any or all Kluyveromyces (genus of yeasts).  For examination purposes, the term “PCK1 …” is interpreted as a “pyruvate decarboxylase” encoding gene. If applicant wishes to retain the gene nomenclature used, it is suggested that the protein encoded by said gene or the structure be placed in parentheses next to the recited gene. Furthermore, the resulting claims do not define the metes and bound of the desired patent protection. The phrase is not defined by the specification and only a portion of the claimed “PCK1 …” for specific yeast/particular strain of Kluyveromyces marxianus SD98 PCK1 gene locus (SEQ ID NO: 4; page 21 of specification) is disclosed in specification. Thus, it would not be possible to one of ordinary PCK1 …” in claims 8 and 13 refers to the same protein/and encoding polynucleotide i.e., SEQ ID NO: 4. The rejection may be overcome by amending the claims to recite the specific SEQ ID NO: … . Correction is required.
	II. Claims 8 and 13 are rejected under of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The phrase “…reduces the function of one or more genes …” in claims 8 and 13; and the phrase  considered to be a relative term which renders the claims 8 and 13 indefinite, and the specification does not provide a standard for ascertaining the requisite degree i.e., any metric compared to any parental yeast cell/wild-type (genus of Kluyveromyces ?), and one of ordinary skill in the art would not reasonably determine “…reduces the function of one or more genes …” and the claimed “genetically engineered yeast strain …” varies widely depending on the individual situation as well as the person making the determination and is dependent upon set of conditions defined by the individual situation. It is not clear to the examiner as to what are the metrics for “…reduces the function of one or more genes …” in genetically engineered yeast strain …”  activities of interest and degree of change in activities as compared to any metric compared to any parental yeast cell/wild-type is encompassed in the above phrase. Thus, the scope of the claims is unclear. A perusal of the specification does not provide any support and does not recite the specific conditions/metric/changes in activities of interest in “…reduces the function of one or more genes …” as compared to any parental yeast cell/wild-type?, the 8 and 13 is so vast as to render the metes and bounds of the claims uncertain. While functional limitations may be properly used in claims, the boundaries imposed by a functional limitation must be clearly defined to be definite under 35 U.S.C. 112(b). Claim language that merely states a function without providing boundaries on the claim scope (e.g., by not specifying any way to achieve those results, the structure of HAC1 that needs to be present) is unclear.  For the purpose of this Office Action, examiner interprets claims to encompass a genus of unlimited and undefined structures including variants, mutants and homologs in a genus of modified Kluyveromyces yeasts. 
Claim Rejections: 35 USC § 112(a) 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

“A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus.”).  Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
MPEP § 2163 further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the biomolecule, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed biomolecule.”
“The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice  . . ., reduction to drawings . . ., or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.”  MPEP 2163.
Furthermore, a “‘representative number of species’ means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure ‘indicates that the patentee has invented species sufficient to constitute the gen[us].’ See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (‘[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.’). ‘A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.’ In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).”  MPEP 2163.

1-13 recite a genera of “genetically engineered Kluyveromyces yeast cells … comprising reduced function of … PCK1 gene” (genus of alterations; “comprising” is an open-language and includes un-recited elements in the claims) and said genus of Kluyveromyces yeast cells comprising any exogenous lactate dehydrogenase (D- or L-lactate dehydorgenases)  including homologs or analogs of undefined and unlimited structures (genus of structures); said genus of lactate dehydrogenase(s) in said genus of yeast cells is integrated at any chromosomal locus selected from any pyruvate decarboxylase gene including homologs or analogs of undefined and unlimited structures (genus of structures) and a genus of cellular context i.e., a genus of undefined and unlimited structures/chromosomal locus in a genus of Kluyveromyces yeast cells … that produces lactic acid in a fermentation production medium (a genus of fermentation medium comprising a genus of energy and carbon source) with an average specific productivity of at least 1.875 g/L-hr and having a final pH that is lower than 3.6 … (also see claims objections and claims rejection 35 U.S.C. 112(b) for claims interpretation). 
The structural elements recited in claims 1-13 are not sufficient structure to form a genetically engineered yeast strain of any kind… that produces lactic acid in a fermentation production medium with an average specific productivity of at least 1.875 g/L-hr and having a final pH that is lower than 3.6  i.e., genus of  Kluyveromyces yeast cells comprising any exogenous lactate dehydrogenase (D- or L-lactate dehydorgenases)  including homologs or analogs of undefined and unlimited structures (genus of structures); said genus of genus of  lactate dehydrogenase(s) in said genus of  yeast cells is integrated at any chromosomal locus selected from any pyruvate decarboxylase gene Kluyveromyces yeast cells … that produces lactic acid in a fermentation production medium (a genus of fermentation medium comprising a genus of energy and carbon source). There in inherent unpredictability in regards to which polypeptide/amino acid encoding polynucleotide sequences may have lactate dehydrogenase and PCK1 encoding gene/lactic acid pathways of a genus of Kluyveromyces yeast cells and having the desired activity and possibly fall within the claims in the claimed modified Kluyveromyces yeast cells and the claimed method. As such, claims 1-13 recite genera of modified genus of Kluyveromyces yeast cells comprising a genera of biomolecules described only by a functional characteristic (i.e., being a lactate dehydrogenase and PCK1 encoding gene), without any disclosed correlation between function and structure of the biomolecule, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed biomolecule.” Further, without any structural limitations for structural features that actually provide for lactate dehydrogenase and PCK1 encoding gene/lactic acid pathways and having the desired activity, claims 1-13 have no defined outer bounds for the scope of "lactate dehydrogenase and PCK1 encoding gene/lactic acid pathways of a genus of Kluyveromyces yeast cells and having the desired activity" that fall within the scope of the claims. Due to the literal unlimited structural scope of the claims, it is not possible to provide for a representative number of species that adequately described and are representative of the entire genus having no fixed structural outer boundaries. Further, such genera of genetically engineered yeast strain of any kind… that Kluyveromyces yeast cells comprising any exogenous lactate dehydrogenase (D- or L-lactate dehydorgenases) including homologs or analogs of undefined and unlimited structures (genus of structures); said genus of genus of  lactate dehydrogenase(s) in said genus of  yeast cells is integrated at any chromosomal locus selected from any pyruvate decarboxylase gene including homologs or analogs of undefined and unlimited structures  (genus of structures and a genus of cellular context i.e., a genus of undefined and unlimited structures/chromosomal locus in a genus of Kluyveromyces yeast cells … that produces lactic acid in a fermentation production medium (a genus of fermentation medium comprising a genus of energy and carbon source) as recited lack “a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials”; and without any required structure that is sufficient for providing the recited function, the recited genera lack disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.
No information, beyond the characterization of specific strain of K. marxianus SD98 designed to express the E. coli ldhA gene (structure as disclosed in the prior art, in page 21 of specification; for details also see 102 and 103 rejections below); said E. coli ldhA gene integrated into a defined locus (SEQ ID NO: 4; for details see Example 1, page 21 and Example 3, page 26 of specification), has been provided by the applicants’, which Kluyveromyces yeast cells … comprising reduced function of … PCK1 gene” (genus of alterations; “comprising” is an open-language and includes un-recited elements in the claims) and said genus of Kluyveromyces yeast cells comprising any exogenous lactate dehydrogenase (D- or L-lactate dehydorgenases) including homologs or analogs of undefined and unlimited structures (genus of structures); said genus of lactate dehydrogenase(s) in said genus of yeast cells is integrated at any chromosomal locus selected from any pyruvate decarboxylase gene including homologs or analogs of undefined and unlimited structures (genus of structures) and a genus of cellular context i.e., a genus of undefined and unlimited structures/chromosomal locus in a genus of Kluyveromyces yeast cells … that produces lactic acid in a fermentation production medium (a genus of fermentation medium comprising a genus of energy and carbon source) with an average specific productivity of at least 1.875 g/L-hr and having a final pH that is lower than 3.6 … (also see claims objections and claims rejection 35 U.S.C. 112(b) for claims interpretation).
The art also teaches, even highly structurally homologous polypeptides do not necessarily share the same function and conversely functionally similar molecules do not necessarily have similar structures. For example proteins having similar structure have different activities; Witkowski et al., (Biochemistry 38:11643-11650, 1999) teaches that one conservative amino acid substitution transforms a -ketoacyl synthase into a malonyl decarboxylase and completely eliminates -ketoacyl synthase activity. Similarly, Wishart et al., (J. Biol. Chem., 1995, Vol. 270(10): 26782-26785) teach that a single mutation converts a novel phosphotyrosine binding domain into a dual-specificity phosphatase. functionally similar molecules have different structures; Kisselev L., (Structure, 2002, Vol. 10: 8-9) teach that polypeptide release factors in prokaryotes and eukaryotes have same function but different structures. 
In addition, while inactivation/alteration of a gene/pathway by introducing insertions or deletions within said gene is a well-known method to reduce/eliminate the enzymatic activity of a protein encoded by said gene, neither the specification nor the art provide any teaching as to other modifications which would result in reduced enzymatic activity; genetic engineering methods like interrupting the coding gene or the elements that control gene expression or mRNA stability, mRNA translation through antisense RNA expression, siRNA, etc., mutations within the regulatory region of a gene which would interrupt transcription by radiation methods, co-expression of proteins which would act as transcription inhibitors, the addition of chemical inhibitors of transcription or translation, the addition of enzymatic activity inhibitors including use of inorganic, organic and small molecules, and production of an inhibitor or inhibition of an activator, covering a wide spectrum of methods.  
	Hence, the recited genera of polypeptides and the encoding polynucleotides are interpreted to have widely variable structures, since minor changes may result in changes affecting function and no additional information correlating structure with function has been provided. As the claimed genera of polypeptides having widely variable structure and associated function in the claimed “genetically engineered Kluyveromyces yeast cells …”, since minor changes in structure may result in changes affecting function and no additional information (species/variant/mutant) correlating structure with function has been provided. Furthermore, “Possession may not be shown by merely describing how University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895).  
	Therefore, one skilled in the art cannot reasonably conclude that applicant had possession of the claimed invention at the time the instant application was filed. Applicants are referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov. 

Enablement
Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification is enabling for the characterization of specific strain of K. marxianus SD98 designed to express the E. coli ldhA gene (structure as disclosed in the prior art, in page 21 of specification; for details also see 102 and 103 rejections below); said E. coli ldhA gene integrated into a defined locus (SEQ ID NO: 4; for details see Example 1, page 21 and Example 3, page 26 of specification) and a method of use said genetically modified yeast for producing lactic acid. However, specification does not reasonably provide enablement for a genera of “genetically engineered Kluyveromyces yeast cells … comprising reduced function of … PCK1 gene” (genus of alterations; “comprising” is an open-language and includes un-recited elements in the claims) and said genus of Kluyveromyces yeast cells comprising any exogenous lactate dehydrogenase (D- or L-lactate dehydorgenases) including homologs or analogs of undefined and unlimited structures (genus of structures); said genus of lactate dehydrogenase(s) in said genus of yeast cells is integrated at any chromosomal locus selected from any pyruvate decarboxylase gene including homologs or analogs of undefined and unlimited structures (genus of structures) and a genus of cellular context Kluyveromyces yeast cells … that produces lactic acid in a fermentation production medium (a genus of fermentation medium comprising a genus of energy and carbon source) with an average specific productivity of at least 1.875 g/L-hr and having a final pH that is lower than 3.6 … (also see claims objections and claims rejection 35 U.S.C. 112(b) for claims interpretation). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 8 USPQ 2nd 1400 (Fed. Cir. 1988)) as follows: (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claim(s).
Claims 1-13 are so broad as to encompass: a genera of “genetically engineered Kluyveromyces yeast cells … comprising reduced function of … PCK1 gene” (genus of alterations; “comprising” is an open-language and includes un-recited elements in the claims) and said genus of Kluyveromyces yeast cells comprising any exogenous lactate dehydrogenase (D- or L-lactate dehydorgenases) including homologs or analogs of undefined and unlimited structures (genus of structures); said genus of lactate dehydrogenase(s) in said genus of yeast cells is integrated at any chromosomal locus selected from any pyruvate decarboxylase gene including homologs or analogs of undefined and unlimited structures (genus of structures) and a genus of cellular context Kluyveromyces yeast cells … that produces lactic acid in a fermentation production medium (a genus of fermentation medium comprising a genus of energy and carbon source) with an average specific productivity of at least 1.875 g/L-hr and having a final pH that is lower than 3.6 … (also see claims objections and claims rejection 35 U.S.C. 112(b) for claims interpretation). The scope of the claim is not commensurate with the enablement provided by the disclosure with regard to the extremely large number of encoded polypeptides broadly encompassed by the claims in the claimed methods. Since the amino acid sequence of a protein encoded by a polynucleotide determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence and the respective codons in its polynucleotide, if any, are tolerant of modification and which are conserved (i.e., expectedly intolerant to modification), and detailed knowledge of the ways in which the encoded proteins' structure relates to its function. However, in this case the disclosure is limited to the characterization of specific strain of K. marxianus SD98 designed to express the E. coli ldhA gene (structure as disclosed in the prior art, in page 21 of specification; for details also see 102 and 103 rejections below); said E. coli ldhA gene integrated into a defined locus (SEQ ID NO: 4; for details see Example 1, page 21 and Example 3, page 26 of specification) and a method of use said genetically modified yeast for producing lactic acid. It would require undue experimentation of the skilled artisan to make and use the claimed polypeptides, encoding polynucleotides in a genus of cellular context i.e., a genera of “genetically engineered Kluyveromyces yeast cells … PCK1 gene” (genus of alterations; “comprising” is an open-language and includes un-recited elements in the claims) and said genus of Kluyveromyces yeast cells comprising any exogenous lactate dehydrogenase (D- or L-lactate dehydorgenases) including homologs or analogs of undefined and unlimited structures (genus of structures); said genus of lactate dehydrogenase(s) in said genus of yeast cells is integrated at any chromosomal locus selected from any pyruvate decarboxylase gene including homologs or analogs of undefined and unlimited structures (genus of structures) and a genus of cellular context i.e., a genus of undefined and unlimited structures/chromosomal locus in a genus of Kluyveromyces yeast cells … that produces lactic acid in a fermentation production medium (a genus of fermentation medium comprising a genus of energy and carbon source) with an average specific productivity of at least 1.875 g/L-hr and having a final pH that is lower than 3.6 … (also see claims objections and claims rejection 35 U.S.C. 112(b) for claims interpretation). The specification but provides no guidance with regard to the making of variants and mutants or with regard to other uses. In view of the great breadth of the claims, amount of experimentation required to make and use the claimed polypeptides, the lack of guidance, working examples, and unpredictability of the art in predicting function from a polypeptide primary structure (for example, see Whisstock et al., Prediction of protein function from protein sequence and structure. Q Rev Biophys. 2003, Aug. 36 (3): 307-340. Review), the claimed invention would require undue experimentation. As such, the specification fails to teach one of ordinary skill how to use the full scope of the polypeptides and the encoding polynucleotide/gene in a genus of cellular context encompassed by the claims.	

	The specification does not support the broad scope of the claims which encompass: a genera of “genetically engineered Kluyveromyces yeast cells … comprising reduced function of … PCK1 gene” (genus of alterations; “comprising” is an open-language and includes un-recited elements in the claims) and said genus of  Kluyveromyces yeast cells comprising any exogenous lactate dehydrogenase (D- or L-lactate dehydorgenases) including homologs or analogs of undefined and unlimited structures (genus of structures); said genus of lactate dehydrogenase(s) in said genus of yeast cells is integrated at any chromosomal locus selected from any pyruvate decarboxylase gene including homologs or analogs of undefined and unlimited structures (genus of structures) and a genus of cellular context i.e., a genus of undefined and unlimited structures/chromosomal locus in a genus of Kluyveromyces yeast cells … that produces lactic acid in a fermentation production medium (a genus of fermentation medium comprising a genus of energy and carbon source) with an average specific productivity of at least 1.875 g/L-hr and having a final pH that is lower than 3.6 … (also see claims objections and claims rejection 35 U.S.C. 112(b) for claims interpretation), 
	While as discussed above, the specification provides guidance with regard to the characterization of specific strain of K. marxianus SD98 designed to express the E. coli ldhA gene (structure as disclosed in in the prior art,  in page 21 of specification; for details also see 102 and 103 rejections below); said E. coli ldhA gene integrated into a defined locus (SEQ ID NO: 4; for details see Example 1, page 21 and Example 3, page 26 of specification) and a method of use said genetically modified yeast for producing lactic acid, however, the scope of claims 1-13 is so broad and the lack of guidance either in the specification or in the prior art, the claims 1-13  remains not commensurate in scope with the enabled invention and therefore for the rejected claims, this would clearly constitute undue experimentation. While enablement is not precluded by the necessity for routine screening, if a large amount of screening is required, the specification must provide a reasonable amount of guidance with respect to the direction in which the experimentation should proceed (guided mutants). Such guidance has not been provided in the instant specification or in the prior art. The art also teaches the following regarding complexity of the structure/function relationship: The reference of Chica et al., (Curr. Opin. Biotechnol., in vitro recombination techniques such as DNA shuffling, staggered extension process (STEP), random chimera genesis on transient templates (RACHITT), iterative truncation for the creation of hybrid enzymes (ITCHY), recombined extension on truncated templates (RETT), and so on have been developed to mimic and accelerate nature's recombination strategy. However, such rational design and directed evolution techniques only provide guidance for searching and screening for the claimed polypeptide which is not guidance for making and/or using the claimed polypeptide. Additionally, knowledge is not extant in the art to assay all possible enzymatic activities, how to express all possible enzymes or how predictably assay for such activities.    
 	Thus, applicants’ have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including polypeptides encoding polynucleotides/genes with an enormous number of modifications in a genus of cellular context. The scope of the claim must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1975)). Without sufficient guidance, determination of polypeptides and encoding polynucleotides/genes having the desired biological characteristics is unpredictable and the experimentation left to those skilled in In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
Although the claims are examined in the light of the specification, specification cannot be read into the claims, i.e., the limitations of the specification cannot be read into the claims (see MPEP 2111 R-5). 
415 F.3d at 1316, 75 USPQ2d at 1329. See also In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000). Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969) (Claim 9 was directed to a process of analyzing data generated by mass spectrographic analysis of a gas. The process comprised selecting the data to be analyzed by subjecting the data to a mathematical manipulation. The examiner made rejections under 35 U.S.C. 101 and 102. In the 35 U.S.C. 102 rejection, the examiner explained that the claim was anticipated by a mental process augmented by pencil and paper markings. The court agreed that the claim was not limited to using a machine to carry out the process since the claim did not explicitly set forth the machine. The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.). See also In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997) (The court held that the PTO is not required, in the course of prosecution, to interpret claims in applications in the same manner as a court would interpret claims in an infringement suit. Rather, the “PTO applies to verbiage of the proposed claims the broadest reasonable meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art, taking into account whatever enlightenment by way of definitions or otherwise that may be afforded by the written description contained in applicant’s specification.”). The broadest reasonable interpretation of the claims must also be consistent with the interpretation that those skilled in the art would reach.
Claim Rejections: 35 USC § 102 (AIA ) 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
I. Claims 1-5 and 8-13 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Yocum et al., (US 11,072,807 B2; prior publication date 08/27/2015 and claiming priority to Provisional application 61/701,293 filed on 09/14/2012). 
Claim 1-5 and 8-13 of the instant application when given the broadest interpretation are directed to a genera of “genetically engineered Kluyveromyces yeast cells … comprising reduced function of … PCK1 gene” (genus of alterations; “comprising” is an open-language and includes un-recited elements in the claims) and said genus of Kluyveromyces yeast cells comprising any exogenous lactate dehydrogenase (D- or L-lactate dehydorgenases) including homologs or analogs of undefined and unlimited structures (genus of structures); said genus of lactate dehydrogenase(s) in said genus of yeast cells is integrated at any chromosomal locus selected from any pyruvate decarboxylase gene including homologs or analogs of undefined and unlimited structures (genus of structures) and a genus of cellular context i.e., a genus of undefined and unlimited structures/chromosomal locus in a genus of Kluyveromyces yeast cells … that produces lactic acid in a fermentation production medium (a genus of fermentation medium comprising a genus of energy and carbon source) with an average specific 
	Yocum et al., (US 11,072,807 B2; prior publication date 08/27/2015 and claiming priority to Provisional application 61/701,293 filed on 09/14/2012) discloses genetically modified yeast cells tolerant to organic acids at low pH and capable of producing organic acid including lactic acid by fermentation at low pH (Abstract; Col. 9, lines 20-34 and entire document); genetically modified yeast cell is Kluyveromyces marxianus and producing D+L Lactic acid (Fig. 1-3); wherein said genetic modification is insertion of lactate dehydrogenase (ldh) gene into the chromosomal locus coding for pyruvate decarboxylase (PDC1 deletion; Fig. 4-5; col. 10, lines 13-23; Example 2, col. 18, lines 5-43); production of lactate at actual final pH of 3.9 (cols. 21-22, Example 8-9; at 48 hrs, 49 g/L D-lactate was produced). Furthermore, examiner takes the following position, the claims are very broad with regards to genus of structures and genus of cellular context and when given the broadest interpretation the genetically engineered yeast strain of the reference by virtue of being Kluyveromyces marxianus and producing D+L Lactic acid wherein said genetic modification is insertion of lactate dehydrogenase (ldh) gene into the chromosomal locus coding for pyruvate decarboxylase (PDC1 deletion) has all the biochemical properties including the amounts of lactic acid produced unless the applicants’ provide evidence to the contrary. 
Hence, claims 1-5 and 8-13 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Yocum et al., (US 11,072,807 B2; prior publication date 08/27/2015 and claiming priority to Provisional application 61/701,293 filed on 09/14/2012).
1-5 and 8-13 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Porro et al., (US 7,049,108 B2).
	Porro et al., (US 7,049,108 B2) discloses genetically modified yeast cells  transformed with a gene encoding lactate dehydrogenase (LDH) and comprising additional  modifications for the production of lactic acid; genetically modified yeast cell is Kluyveromyces marxianus and producing D+L Lactic acid and tolerant to low pH (Abstract; Fig. 1, Fig. 7-9; col. 2, lines 59-65); said yeast having no or substantially reduced pyruvate decarboxylase activity and a heterologous lactate dehydrogenase (LDH; col. 3, lines 41-51; col. 5, lines 53-67 to col. 16, lines 1-35; Table col. 21-2); production of lactic acid at a pH 3.0 (col. 3, lines 55-62) and at a higher yield >80% g/g of lactic acid and at 20.5 g/L of lactic acid at pH 3.5 (col. 3, lines 15-18; Table 3A-B, cols. 25-26; Table 6, col. 28) and at 32.3 g/L of lactic acid at pH 3.6 (Table 7, col. 3). Furthermore, examiner takes the following position, the claims are very broad with regards to genus of structures and genus of cellular context and when given the broadest interpretation the genetically engineered yeast strain of the reference by virtue of being Kluyveromyces marxianus and producing D+L Lactic acid wherein said genetic modification is insertion of lactate dehydrogenase (ldh) gene into the chromosomal locus coding for pyruvate decarboxylase (PDC1 deletion) has all the biochemical properties including the amounts of lactic acid produced unless the applicants’ provide evidence to the contrary. 
Hence, claims 1-5 and 8-13 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Porro et al., (US 7,049,108 B2).
1-5 and 8-13 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Rajgarhia et al., (US 7,229, 805 B2).
	Rajgarhia et al., (US 7,229, 805 B2) discloses genetically modified yeast cells  transformed with a gene encoding lactate dehydrogenase (LDH) and comprising additional  modifications for the production of lactic acid; genetically modified yeast cell is Kluyveromyces marxianus and producing D+L Lactic acid and tolerant to low pH (Abstract; Fig. 6b; Fig. 7-8; Fig. 10-11; col. 14, lines 16-20); said yeast having no or substantially reduced pyruvate decarboxylase activity and a heterologous lactate dehydrogenase (LDH); production of lactic acid at a pH 3.0 and at a higher yield of lactic acid and at of lactic acid at pH 3.0-3.5 (col. 5, lines 25-67; col. 21, lines 29-45; col. 22, lines 45-48); lactate yield (Table 1, col. 24; Table 3-4, Example 15-16, cols. 38-41). Furthermore, examiner takes the following position, the claims are very broad with regards to genus of structures and genus of cellular context and when given the broadest interpretation the genetically engineered yeast strain of the reference by virtue of being Kluyveromyces marxianus and producing D+L Lactic acid wherein said genetic modification is insertion of lactate dehydrogenase (ldh) gene into the chromosomal locus coding for pyruvate decarboxylase (PDC1 deletion) has all the biochemical properties including the amounts of lactic acid produced unless the applicants’ provide evidence to the contrary. 
Hence, claims 1-5 and 8-13 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Rajgarhia et al., (US 7,229, 805 B2).
Claim Rejections: 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yocum et al., (US 11,072,807 B2) or Porro et al., (US 7,049,108 B2) or Rajgarhia et al., (US 7,229, 805 B2) as applied to claims 1-5 and 8-13 (see 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) rejection above) and in further in view of Miller et al., (US 8,137,953 B2), and Das et al., (Biotechnol. Prog., 2010, Vol. 26(3): 607-615).
The disclosures of Yocum et al., (US 11,072,807 B2) or Porro et al., (US 7,049,108 B2) or Rajgarhia et al., (US 7,229, 805 B2) as applied to claims 1-5 and 8-13 is described above in 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) rejection above. However, Yocum et al., (US 11,072,807 B2) or Porro et al., (US 7,049,108 B2) or Rajagarhia et al., (US 7,229, 805 B2) are silent regarding wherein said genetically engineered yeast strain is resistant to a lactic acid analogue (as in claim 6); said lactic acid analogue is selected from a group consisting of 3-chlorolactate … 2-halo substituted derivatives of lactic acid… (as in claim 7). 
6-7, the following references teach the structural and functional elements of the instant invention: 
(i) Miller et al., (US 8,137,953 B2) provide experimental evidence, teaching, suggestion and motivation for selection/screening for yeast strains in the presence of glycolic acid (a structural analogue of lactic acid) and having resistance to said organic acids leading to reduced consumption of lactate by the selected cell of interest and increasing lactate yield, wherein said yeast strains have certain mutations that reduce the utilization of lactate and increase the production of lactate in genetically engineered yeast strains/Kluyveromyces marxianus and producing D+L Lactic acid, said yeast having no or substantially reduced pyruvate decarboxylase activity and expressing a heterologous lactate dehydrogenase (LDH) and having resistance to organic acids such as lactic or glycolic acid. Applicants’ are directed to the following sections in Miller et al., (US 8,137,953 B2): Abstract; col. 1, lines 60-67 to col. 2, lines 1-5; col. 2, lines 20-25, glycolic acid as selection agent; Example 1A, deletion of pyruvate decarboxylase and derived mutant, col. 14, lines 1-67 to col. 15, lines 1-11; claims and entire document.
(ii) Das et al., (Biotechnol. Prog., 2010, Vol. 26(3): 607-615) also provide evidence that glycolic acid, lactic acid, 3-chlorolactic acid are structural analogues (see Fig. 2, page 608; Table 1, page 611; and entire document) and are substrates for the same enzyme glycolate oxidase obtained from yeast and a skilled artisan would recognize that said structural analogues can be utilized in a selection medium.
	Hence, it would have been obvious to a person of ordinary skill in the art to combine and modify the teachings of Yocum et al., or Porro et al., or Rajgarhia et al., incentive to improve the lactic acid yield by eliminating the activities of enzymes/pathway 6-7 of the instant invention obvious and said references also provide the structural and functional elements of the instant invention (Teaching, Suggestion and Motivation).
Given this extensive teaching in prior art (Yocum et al., or Porro et al., or Rajgarhia et al., Miller et al., and Das et al.,) i.e., a genera of “genetically engineered Kluyveromyces yeast cells … comprising reduced function of … PCK1 gene” (genus of alterations; “comprising” is an open-language and includes un-recited elements in the claims) and said genus of Kluyveromyces yeast cells comprising any exogenous lactate dehydrogenase (D- or L-lactate dehydorgenases) including homologs or analogs of undefined and unlimited structures (genus of structures); said genus of lactate dehydrogenase(s) in said genus of yeast cells is integrated at any chromosomal locus selected from any pyruvate decarboxylase gene including homologs or analogs of undefined and unlimited structures (genus of structures) and a genus of cellular context i.e., a genus of undefined and unlimited structures/chromosomal locus in a genus of Kluyveromyces yeast cells … that produces lactic acid in a fermentation production medium (a genus of fermentation medium comprising a genus of energy and carbon source) with an average specific productivity of at least 1.875 g/L-hr and having a final pH that is lower than 3.6 … (also see claims objections and claims rejection 35 U.S.C. 1-13 is not of innovation but of ordinary skill in the art and the expectation of success is extremely high i.e., “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at, 82 USPQ2d at 1397”. 
 	Therefore, claims 1-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yocum et al., (US 11,072,807 B2) or Porro et al., (US 7,049,108 B2) or Rajgarhia et al., (US 7,229, 805 B2) as applied to claims 1-5 and 8-13 (see 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) rejection above) and in further in view of Miller et al., (US 8,137,953 B2), and Das et al., (Biotechnol. Prog., 2010, Vol. 26(3): 607-615).

Allowable Subject Matter/Conclusion
None of the claims are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652